IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TYRAN LANE
V. : CIVIL NO. CCB-16-1737
Criminal No. CCB-13-0648
UNITED STATES OF AMERICA
...000...
MEMORANDUM

Now pending is Tyran Lane’s motion to vacate sentence under 28 U.S.C. § 2255, as supplemented
following the Supreme Court’s decision in United States v. Davis, 139 §.Ct. 2319 (2019) and the Fourth
Circuit’s decision in U.S. v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019) (en banc). (ECF Nos. 84, 85,
87, and 88)' The government has responded.

Lane pled guilty on December 12, 2014, to conspiracy to commit Hobbs Act robbery in violation
of 18 U.S. § 1951(a) (Count One), Hobbs Act robbery (Counts Eight and Twelve), and use of a firearm
during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c) (Count Sixteen). He was
sentenced to 72 months incarceration on Counts One, Eight, and Twelve, concurrent, and 84 months
consecutive on Count Sixteen. According to the indictment, the crime of violence charged in connection
with Count Sixteen was the conspiracy charged in Count One. As the government concedes, Hobbs Act
conspiracy no longer qualifies as a crime of violence under either the force clause (Simms) or the residual
clause (Davis). Accordingly, as requested by the government and anticipated in Davis, 139 S.Ct. at 2336,
all of the sentences, as well as the 924(c) conviction, will be vacated, and Lane will be resentenced. Dean

v. U.S., 137 S.Ct. 1170, 1176-77 (2017); United States v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017).

A separate Order follows.

/O [3 ff 9 [or
Date Catherine C. Blake

United States District Judge

 

 

' Lane’s Motion to Supplement (ECF No, 88) will be granted.
